NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ROZALIA GELFENBOYM and BENTSION )
ZILBERSHTEYN,                     )
                                  )
          Appellants,             )
                                  )
v.                                )                 Case No. 2D16-4319
                                  )
DEUTSCHE BANK NATIONAL TRUST      )
COMPANY AS TRUSTEE FOR THE        )
HOLDERS OF NEW CENTURY HOME       )
EQUITY LOAN TRUST, SERIES 2005-A, )
ASSET BACKED PASS-THROUGH         )
CERTIFICATES,                     )
                                  )
          Appellee.               )
                                  )

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Kelley A. Bosecker, St. Petersburg, for
Appellants.

Mary J. Walter of Liebler Gonzalez &
Portuondo, Miami, for Appellee.

PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.